Citation Nr: 0807520	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for benign prostate 
hypertrophy and prostatectomy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected scar, appendectomy.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss.  

4.  Entitlement to an initial compensable evaluation for 
service-connected laceration scar, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, from February 1991 to July 1991, and service in 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In January 2008, the veteran was afforded a videoconference 
hearing.

The Board notes that the veteran had appealed the issues of 
service connection for a right knee condition and a left knee 
condition, to include bilateral knee arthritis, and service 
connection for seasonal allergic rhinitis.  However, in a 
statement, received in February 2008, the veteran stated that 
he desired to withdraw his appeals of these claims.  See 
38 C.F.R. § 20.204(b) (2007).  Accordingly, these issues are 
not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

With regard to the claims for an initial evaluation in excess 
of 10 percent for service-connected scar, appendectomy, and 
an initial evaluation in excess of 10 percent for service-
connected bilateral hearing loss, the RO has not yet issued a 
statement of the case as to these issues.  In this regard, in 
a December 2005 statement of the case, the RO erroneously 
listed one of the issues as "service connection for hearing 
loss."    

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On 
remand, the RO should issue statement of the case as to the 
issues of an initial evaluation in excess of 10 percent for 
service-connected scar, appendectomy, and an initial 
evaluation in excess of 10 percent for service-connected 
bilateral hearing loss.  

Furthermore, with regard to the issue of an initial 
evaluation in excess of 10 percent for service-connected 
bilateral hearing loss, the Board only has jurisdiction over 
this issue for issuance of a statement of the case.  
Manlincon.  However, the Board is not constrained from noting 
that the veteran has testified that this disability has 
worsened since his last examination, therefore, the 
scheduling of another examination for hearing loss appears 
indicated.  The Court has stated that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

With regard to the claim for an initial compensable 
evaluation for service-connected laceration scar, left knee, 
during his hearing, held in January 2008, the veteran 
testified that he was receiving injections, at least in part, 
for left knee scar symptoms at Neurology Associates in Corpus 
Christi.  These records are not associated with the veteran's 
claims files.  On remand, an attempt should be made to obtain 
these records.  

Finally, with regard to the claim for service connection for 
benign prostate hypertrophy and prostatectomy, the veteran's 
earliest diagnosis of prostate cancer appears to have been 
May 13, 2002.  See narrative summary, Medical Evaluation 
Board, dated in June 2002 (noting that the diagnosis of 
prostate cancer was made May 13, 2002).  In December 2004, 
the RO denied this claim after noting that a medical opinion 
from a service physician concluded that the veteran's 
prostate cancer had existed prior to service.  See opinion 
from Dr. W.K., dated in February 2003.  

The February 2003 service physician's opinion indicates that 
the veteran's relevant period of duty started on April 10, 
2002.  However, the RO's decision indicates that the 
veteran's relevant period of duty started on February 9, 
2002.  

During his hearing, the veteran appeared to indicate that the 
period of duty during which he was diagnosed with prostate 
cancer began in January 2002, or, in the alternative, 
February 2002.  

The claims files include an AF Form 938, dated in January 
2002, which indicates that the veteran was to perform duty 
from February 9, 2002 to February 24, 2002, and an AF Form 
938, dated in March 2002, which indicates that the veteran 
was to perform duty from April 10, 2002 to July 8, 2002.  A 
discharge (DD Form 214) is not of record for any third period 
of active duty.  

It would appear that the issue of the beginning date of 
qualifying service in 2002 would be highly relevant to the 
issue of whether or not the veteran's prostate cancer was 
preexisting.  On remand, the RO should determine the 
beginning date of the veteran's qualifying service in 2002, 
and the type of service involved (i.e., active duty, active 
duty for training, or inactive duty training).  

The question of whether the service was active duty, active 
duty for training, or inactive duty training should be 
clearly noted by the RO. 

The Board further notes that, assuming, arguendo, that 
prostate cancer was not "noted" upon entrance into 
qualifying service in 2002, see Crowe v. Brown, 7 Vet. App. 
238, 245 (1994), that the veteran would normally be entitled 
to a presumption of soundness.  In such a case, VA must 
determine whether the presumption of soundness is rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2007); Cotant v. Principi, 
17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004).  If prostate cancer were found to have clear 
and unmistakably preexisted the veteran's service, the next 
issue would be whether the claims files contain clear and 
unmistakable evidence that the veteran's prostate cancer was 
not aggravated by his service.  Cotant.  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id. (emphasis 
added).  

In this case, the only relevant medical opinion of record is 
the February 2003 service physician's opinion, which 
indicates that the veteran's prostate cancer preexisted his 
service.  However, as previously noted, it is not entirely 
clear when the veteran's qualifying service in 2002 began, 
and this opinion does not discuss the possibility of 
aggravation.  On remand, the RO should provide the physician 
with the beginning date of the veteran's qualifying service 
in 2002, and obtain a medical opinion that includes a 
discussion of whether or not the veteran's prostate cancer 
preexisted his service, and, if so, whether it was aggravated 
thereby.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required 
authorization, the RO/AMC should obtain 
the veteran's records of treatment from 
Neurology Associates in Corpus Christi.  


2.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issues of an 
initial evaluation in excess of 10 
percent for service-connected scar, 
appendectomy, and an initial evaluation 
in excess of 10 percent for service-
connected bilateral hearing loss.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on these issues.  

3.  With regard to the claim for service 
connection for benign prostate 
hypertrophy and prostatectomy, the RO 
should determine the beginning date of 
the veteran's qualifying service in issue 
in 2002, to include making a finding as 
to the type of service involved (i.e., 
active duty, active duty for training, or 
inactive duty training).  

4.  The RO should arrange for the 
veteran's claims files to be reviewed by 
a health care provider to obtain an 
opinion on the etiology and date of onset 
of the veteran's prostate cancer.  The RO 
must provide the physician with the 
beginning date of the veteran's 
qualifying service in 2002.  The claims 
folder must be sent to the physician for 
review, and the physician must state in 
the evaluation report that he/she has 
reviewed the claims files.  

If, and only if, the veteran's prostate 
cancer is determined to have preexisted 
his service, the physician should offer a 
medical opinion as to whether it at least 
as likely as not (i.e., a likelihood of 
50 percent or more) that the veteran's 
prostate cancer was aggravated by his 
service (i.e., did the veteran's prostate 
cancer increase in severity during 
service beyond its naturally-expected 
progression).  The physician should 
provide a complete rationale for any 
opinion expressed.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


